Citation Nr: 0945373	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 27, 
2008, which vacated a February 2007 Board decision and 
remanded the case for additional development.  The findings 
of a joint motion for partial remand were incorporated in the 
Court's order, including that adequate reasons and bases were 
not provided in explaining the reliance on a December 2005 
medical opinion which used equivocal language in its etiology 
opinion.  The Court, however, did not disturb the February 
2007 decision to the extent that it found new and material 
evidence was received to reopen the claim.  The appeal 
initially arose from an August 2003 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

It is significant to note that the Veteran withdrew his 
request for a Board hearing by correspondence dated in June 
2006 and that in correspondence dated in October 2009 his 
attorney waived agency of original jurisdiction consideration 
of additional private medical evidence submitted in support 
of the claim.  The Board finds that additional statements 
submitted by the Veteran subsequent to the January 2006 
supplemental statement of the case merely reiterate evidence 
previously considered and that further agency of original 
jurisdiction consideration in this case is not required.  
Although the Veteran's attorney contends, in essence, that a 
medical opinion under the provisions of 38 C.F.R. § 20.903 
was improperly obtained, the Board finds no merit to this 
claim.  The medical issue involved is clearly complex in 
nature and the record includes conflicting medical opinions 
as to the pertinent matters in dispute such that an 
additional opinion by an appropriate medical expert was 
necessary for an equitable disposition of the appeal.  The 
issue on appeal has been adequately developed and the Veteran 
and his attorney were provided adequate notification as 
required by VA law.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Clear and unmistakable evidence demonstrates the 
Veteran's rheumatic heart disease preexisted military 
service.

3.  Clear and unmistakable evidence demonstrates the 
Veteran's preexisting rheumatic heart disease did not 
increase in disability during service.


CONCLUSION OF LAW

Rheumatic heart disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in April 2003 and April 2006.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Symptoms of 
chronic disease from the date of enlistment or so close 
thereto that the disease could not have originated in so 
short a period will establish preservice existence thereof.  
38 C.F.R. § 3.303(c).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  The regulations provide that 
determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  The history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles in relation to value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  Id.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (Jul. 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records show that an August 4, 1954, 
enlistment examination report noted a normal clinical 
evaluation of the heart.  The Veteran entered active service 
on August 16, 1954.  An August 26, 1954, medical clinical 
consultation report noted the Veteran had a history of 
rheumatic fever and murmur.  It was noted he reported a 
history of rheumatic fever in 1949 with arthralgia, fever, 
and heart involvement.  He stated that since then he had 
noted feelings of pressure around the heart on exertion, 
dyspepsia, and weakness.  An examination revealed the heart 
was not enlarged to percussion with a grade III blowing 
systolic murmur.  The diagnosis was mitral insufficiency.  
Records note hospitalization from December 14, 1954, to 
January 21, 1955, with a diagnosis of rheumatic valvulitis, 
inactive with deformity of the mitral valve.  It was further 
noted the disorder existed prior to service and was not 
incurred in the line of duty.  The clinical records show that 
on December 20th there was no clinical or laboratory evidence 
of rheumatic reaction and no change in murmur.  Records 
indicate he was asymptomatic of December 27th, January 3rd, 
and January 7th.  A January 1955 narrative summary noted 
examination revealed the Veteran was not acutely ill and that 
shortly after admission was asymptomatic.  There was a high-
pitched squeaky murmur, but X-ray, laboratory, and serial 
electrocardiogram (EKG) revealed no abnormalities.  X-ray 
studies of the chest and sedimentation rates were within 
normal limits.  The examiner noted there was no acute 
activity of rheumatic fever nor evidence of pericarditis and 
that the Veteran probably had a mild degree of mitral 
insufficiency secondary to an old rheumatic fever.  The 
Veteran was returned to duty following a period of 
convalescent leave with a profile for limited physical 
activity.

The service treatment records also included correspondence 
dated in January 1955 from the City of Detroit, Department of 
Health, Receiving Hospital, noting that at age 12 from April 
26, 1948, to May 25, 1948, the Veteran was hospitalized for 
rheumatic heart disease with early mitral involvement and 
acute rheumatic fever.  It was noted that on admission his 
heart was moderately enlarged to the left and that a previous 
history revealed treatment for rheumatic fever involving many 
joints.  

Subsequent treatment records show that in March 1955 the 
Veteran reported continuing complaints of pain during 
activity and at rest.  Examination was negative except for 
the systolic apical murmur already described.  A September 
1957 cardiac consultation report noted that, except for an 
occasional cold and some left knee pain, the veteran had no 
pertinent problems or any sore throats or joint swelling 
during service.  Clinical findings on examination were 
essentially unchanged and showed a questionable short 
systolic thrill in the 5th left intercostal space, R2 
auscultation greater than A2, and a Grade II harsh systolic 
murmur.  After exercise, no further murmurs were heard.  An 
EKG study was within normal limits.  The examiner's 
impression was rheumatic heart disease, inactive with 
prominence of the mitral valve and mitral insufficiency.  A 
medical discharge from service was recommended.  An October 
1957 medical board report found rheumatic valvulitis, 
inactive with deformity of mitral valve, existed prior to 
service and was not incurred in the line of duty.  It was 
specifically noted that the disorder was not permanently 
aggravated by active duty.  

In a statement dated in February 1958 the Veteran certified 
that he was treated at the Receiving Hospital in 1948.  He 
also reported that from discharge in 1948 until his military 
service enlistment he was not treated for a rheumatic heart 
condition.  

An April 1958 private medical report showed a Grade II, pre-
diastolic mitral murmur, blowing in type, with no palpable 
thrills or pulse deficits.  Fluoroscopic and roentgen 
examinations of the chest were essentially normal and showed 
no evidence of heart enlargement.  EKG studies revealed a 
normal graph.  The diagnosis was rheumatic heart disease, 
mitral stenosis, Grade II.

VA examination in October 1958 revealed a Grade II apical 
systolic murmur, with no basal rales and no ankle edema.  An 
X-ray study showed no evidence of pulmonary or cardiovascular 
pathology and an EKG was normal.  The diagnoses included 
rheumatic heart disease and anatomical valvulitis, inactive 
with deformity and mitral insufficiency due to rheumatic 
fever.

VA hospital records dated from April 24, 1962, to May 23, 
1962, show the Veteran was admitted with complaints including 
generalized pain, sore throat, and pressure and aching over 
the sternum.  An EKG was considered abnormal on admission 
with first degree heart block, but follow-up EKG findings 
were within normal limits and an X-ray study was normal.  It 
was noted that a recurrence of rheumatoid fever was ruled out 
and that after returning from a leave of absence from May 4th 
to May 22nd he had no joint pain.  The final diagnoses did 
not include reference to rheumatoid heart disease.  

A February 1974 private medical report noted clinical 
findings on routine examination in April 1958 of rheumatic 
heart disease with mitral stenosis, Grade II, and re-
examination in February 1965 and March 1970 with no changes.  
It was noted that the Veteran was well compensated and the 
diagnosis was unchanged upon last examination.  

VA examination in March 1974 included diagnoses of 
hypertension and a history of rheumatic heart disease with 
mitral stenosis, Grade II.  X-ray examination revealed a 
cardiac silhouette within normal limits and an EKG summary 
noted sinus rhythm with the heart in intermediate position 
and no definite evidence of myocardial damage.  

In correspondence dated in December 2002 the Veteran asserted 
that he had no problems and was fit for service upon 
enlistment.  He reported that after a few months he 
experienced some chest pain during a period of field training 
in cold wet weather and was hospitalized for some weeks.  He 
stated that after three years of service he was seen by a 
heart specialist who informed him that the rigors of army 
life were making his heart murmur worse.  He claimed that he 
had been told at his medical board that he would get a total 
and permanent service-connected disability rating.  In 
subsequent statements and personal hearing testimony the 
Veteran asserted that his preexisting rheumatic heart disease 
was aggravated during active service, that he was treated for 
endocarditis in service, and that he was discharged from 
service because of an increase in the severity of his heart 
disease. 

In correspondence dated in April 2004 Z.A.K., M.D., reported 
that he had been treating the Veteran since 1981 and that he 
first developed cardiac arrhythmia and chest discomfort in 
April 1995 with no myocardial injury noted.  Since 1995, he 
had atrial fibrillation and hypertension and had developed 
Parkinsonism and hyperlipidemia.  It was noted that the 
Veteran had an episode of worsening rheumatic carditis in 
service and Dr. Z.A.K. expressed his opinion that the 
vigorous training of military service contributed to the 
Veteran's carditis in December 1954.  

A December 2005 VA examination report noted the claims file 
was reviewed and provided a detailed summary of the Veteran's 
medical history.  It was also noted that the Veteran reported 
a ten year history of chronic shortness of breath after 
walking one block, occasional dizziness, and one or two 
syncopal episodes related to atrial fibrillation.  The 
Veteran denied any chest pains or history of myocardial 
infarction, coronary artery disease, congestive heart 
failure, or cardiovascular surgery.  A physical examination 
was essentially within normal limits.  S1 and S2 heart sounds 
were normal with no evidence of audible murmurs.  Heart 
rhythm was irregular and there was no evidence of extremity 
edema, jugular vein distention, or bruits.  An EKG revealed a 
normal left ventricle ejection fraction of 62 percent, with a 
severely dilated left atrium, mild mitral insufficiency, and 
mild pulmonary hypertension.  There was no evidence of 
echocardiographic stigmata of rheumatic heart disease.  The 
diagnoses included acute rheumatic fever, resolved, and 
atrial fibrillation, not likely related to complications of 
rheumatic fever.

The examiner stated that the claims file included a diagnosis 
of rheumatic valvulitis with mild deformity of the mitral 
valve prior to service.  He noted that while the December 
1954 hospital records showed fever and history of rheumatic 
fever, there was no evidence of any EKG changes, 
cardiomegaly, or changing heart murmur which would justify a 
diagnosis of carditis in service.  He opined that "[e]ven if 
this episode were to be considered as recurrence of acute 
rheumatic fever; it is a natural course of the disease 
illness and not necessarily related to [the] physical 
activity of military life."  It was noted that the Veteran 
did not have any current manifestations of rheumatic heart 
disease based upon a lack of residual valve affection on 
clinical and EKG examination.

The Veteran reiterated his claims in correspondence 
apparently received by VA in February 2006.  Submitted 
documents also included an undated, unsigned statement, in 
essence, asserting that medical records had been reviewed and 
that the Veteran had no evident heart damage prior to 
service.  It was further noted that his having been 
hospitalized and treated for heart-related issues was 
evidence that he had additional heart damage as a result of 
the rigors of service.  There is no indication to whom this 
statement may be attributed.  

A May 2008 private medical opinion from R.F., M.D., 
identified as a physician board-certified in internal 
medicine and geriatric medicine and board-eligible in 
occupational medicine, noted the Veteran's entire claims file 
was reviewed in preparation of the provided report.  Dr. R.F. 
summarized the pertinent evidence of record and stated that 
"[r]egardless of the final diagnosis of his admission in 
December 1954, while in military service [the Veteran] 
clearly suffered an aggravation of his underlying heart 
disease."  It was noted that due to the severity of his 
symptoms he had been hospitalized for over four weeks, that a 
different heart murmur was noticed on heart examination which 
reflected a change in his physical condition while in 
military service, that prior to the in-service hospital 
admission he had not required monthly bacillin injection, and 
that during service he continued to have periodic chest 
pains.  It was the opinion of Dr. R.F. that to a reasonable 
degree of medical certainty the Veteran's heart disease was 
aggravated by his military service and that as a result of 
that aggravation he experienced atrial fibrillation, 
hypertension, mitral stenosis, and chronic fatigue.  

A VA medical expert opinion was obtained in November 2008 
from M.F.S., M.D., Director of Echocardiography at the VA 
Medical Center in Louisville, Kentucky, and Clinical Chief of 
Cardiovascular Medicine, Director of Non-Invasive Cardiology, 
and Professor of Medicine at the University of Louisville.  
Dr. M.F.S. also noted he was board-certified in internal 
medicine, cardiovascular disease, echocardiography, and 
nuclear cardiology.  The provided opinions were based upon a 
review of the medical records including the May 2008 opinion 
of Dr. R.F. and were held to a reasonable degree of medical 
probability and certainty.  The pertinent medical records 
were summarized and opinions were provided stating that the 
Veteran had rheumatic fever, rheumatic valvulitis, and 
rheumatic heart disease that preexisted military service, 
that his rheumatic heart disease did not undergo an increase 
during his military service, and that his rheumatic heart 
disease was not worsened by his military service.  A 
disagreement with the opinion provided by Dr. R.F. as to 
aggravation was expressed.  It was the opinion of Dr. M.F.S. 
that the Veteran's heart disease was not aggravated by his 
military service and that his atrial fibrillation, 
hypertension, mitral stenosis, and chronic fatigue were not 
directly or indirectly due to his prior military service.  

In an August 2009 supplemental report Dr. M.F.S. stated that 
a strikingly abnormal and elevated erythrocyte sedimentation 
rate of 125 milliliters per hour (mm/hr) measured during the 
Veteran's 1948 hospitalization was strong support for a 
systemic inflammatory process characteristic of acute 
rheumatic fever and that it was the opinion of his treating 
physician at that time and by subsequent physician opinion 
that the proper diagnoses were rheumatic fever and rheumatic 
heart disease.  It was noted that recurrent attacks of 
rheumatic fever were most frequent in adolescence and young 
adulthood and that long-term administration of penicillin 
antibiotics was of proven benefit in the prevention of 
further bouts of rheumatic fever.  Dr. M.F.S. asserted that 
the documentation of an unequivocally pathologic murmur 
within a short time frame of military service and no evidence 
of a recurrence of acute rheumatic fever confirmed the 
presence of rheumatic valvular heart disease prior to the 
Veteran having joined the military.  It was further noted 
that the Veteran had several medical evaluations focusing on 
rheumatic heart disease during active service and that none 
of these evaluations were diagnostic for a recurrence of 
rheumatic fever and that no treating physician had concluded 
there was a recurrence or flare-up of rheumatic fever.  The 
records of hospitalization from December 14, 1954, to January 
21, 1955, were noted to be consistent with the provided 
opinion and that the evidence did not show polyarthralgias, 
abnormal conduction on EKG, elevated sedimentation rate, or 
evidence of a preceding Group A streptococcal infection.  
Serial temperatures were predominantly 99-degrees or less and 
did not support an illness with a febrile course as seen with 
rheumatic fever.  The presence of murmur at that time was 
consistent with the Veteran's chronic rheumatic heart 
disease.  

Dr. M.F.S. also noted that subsequent clinical records 
revealed no basis for an opinion that the Veteran had a 
worsening of his preexisting rheumatic heart disease nor that 
he had a temporary or intermittent flare-up during military 
service.  The Veteran's complaint of chest pain was not 
considered to have been based upon recurrent rheumatic fever 
or a worsening of rheumatic heart disease because the basis 
for pathophysiologies or mechanisms to explain chest pain due 
to rheumatic fever were not evident on his medical 
evaluations.  It was noted that echocardiography findings in 
December 2005 revealing only mild mitral regurgitation 
without evidence of aortic valve stenosis or regurgitation 
did not support a finding that severe pulmonary hypertension 
from rheumatic heart disease had occurred due to severe 
mitral valve disease.  The presence of chest pain complaints 
in the absence of recurrent rheumatic fever did not support a 
worsening of the preexisting rheumatic heart disease.  Dr. 
M.F.S. stated that during the course of his military service 
the Veteran never displayed typical symptoms of heart failure 
or diagnostic tests to support the contention that there was 
a worsening of his preexisting rheumatic heart disease and 
that there were no medical findings during service of a 
progressive heart weakening or heart failure.  It was further 
noted that it was unreasonable to opine that the different 
description of cardiac murmur during service was explained by 
a recurrence of rheumatic fever without evidence of very 
frequent bouts of rheumatic fever or other confirmatory 
findings.  The most likely explanation for the different 
descriptions of the cardiac murmur related to variance among 
different examiners.  

It was the opinion of Dr. M.F.S. that there was no objective 
evidence of a worsening of the Veteran's rheumatic heart 
disease during military service and that there was no medical 
evidence to conclude that he had a worsening of his 
preexisting rheumatic heart disease on the basis of his 
military service or on the basis of a natural progression of 
the disease process.  The opinions of Dr. R.F. which appeared 
to be predominantly based on the complaints of chest pain and 
the description of a cardiac murmur in December 1954 were 
found to be inconsistent with the absence of evidence of 
carditis upon admission in December 1954 and with the 
echocardiography study in December 2005.  It was noted that 
although the quality of a murmur may be unique or diagnostic 
of a specific valvular heart disease more often than not the 
quality was non-specific.  There was no specificity to the 
description of a "squeaky murmur" and Dr. M.F.S. stated it 
was not a diagnostic hallmark of aggravation of rheumatic or 
valvular heart disease.  There was disagreement with the 
opinion of Dr. R.F. that an August 1954 examination report 
indicating a heart exam was normal with no documentation of 
audible murmur supported the benign nature of his physical 
condition at that time.  It was the opinion of Dr. M.F.S. 
that the absence of a murmur did not confirm benign rheumatic 
valvular heart disease and that the documentation of an 
unequivocally pathologic murmur within a short time frame of 
military service with no evidence of a recurrence of acute 
rheumatic fever confirmed the presence of rheumatic valvular 
heart disease prior to service.  

In response to the opinions of Dr. R.F. that atrial 
fibrillation, hypertension, mitral stenosis, and chronic 
fatigue developed due to aggravation during military service 
it was noted that there was no physiologic basis for an 
opinion that the physical demands of military service would 
have damaged the mitral valve and that the December 2005 
echocardiogram revealed no damage or tears of the mitral 
valve leaflets or its supporting structures and no evidence 
of mitral stenosis.  It was noted that hypertension was an 
alternative cause for the Veteran's atrial fibrillation, but 
that there was no obvious manner to explain how physical 
activity during military service would have caused a delayed 
onset of atrial fibrillation years later.  It was also noted 
that the opinion of Dr. R.F. was unclear as to the mechanism 
by which military service would aggravate the rheumatic heart 
disease to result in hypertension and that there was no 
scientific basis to reach a cause-and-effect relationship 
between the Veteran's military service and the subsequent 
development of hypertension with any degree of medical 
probability or certainty.  Fatigue was also noted as not 
explained on the basis of rheumatic heart disease because the 
December 2005 echocardiogram findings revealed mild mitral 
valve disease and normal pumping ability of the major pumping 
chamber of the heart.  

In correspondence dated in October 2009 Dr. R.F. stated that 
he had reviewed the opinion of Dr. M.F.S. and asserted that 
the report "spins a convoluted web questioning findings in 
the medical history, the presenting symptoms as well as 
clinical findings and his overall clinical course."  It was 
further asserted that the conclusions reached by Dr. M.F.S. 
"clearly reflect his bias," that he mainly questioned the 
diagnosis of rheumatic fever, and that he stated there was no 
evidence to support an aggravation "despite notations in the 
VA [c]laim file to the contrary."  It was the opinion of Dr. 
R.F. that the Veteran had ongoing ischemia that was the 
source of the aggravation of his underlying heart disease and 
that Dr. M.F.S. completely ignored the fact that the 
Veteran's overall condition had deteriorated while in 
service.  Dr. R.F. reiterated his summary of the pertinent 
evidence and further asserted that after passing an entrance 
examination the Veteran developed cardiac ischemia while in 
training.

Based upon a comprehensive review of the record, the Board 
finds clear and unmistakable evidence demonstrates that the 
Veteran's rheumatic heart disease preexisted military service 
and that clear and unmistakable evidence demonstrates the 
preexisting rheumatic heart disease did not increase in 
disability during service.  The November 2008 and August 2009 
VA expert opinions are persuasive as to these matters.  The 
physician's expertise in the specific matter on appeal is 
well demonstrated and the provided opinions are thorough, 
unequivocal, and supported by adequate rationale and 
reference to specific medical evidence.  The opinions are 
also found to be consistent with the medical findings 
contemporaneous to the Veteran's military service and well 
supported without reliance on any statements as to medical 
history the Veteran signed during service.  It is significant 
to note that a report describing preservice treatment 
obtained in association with efforts to treat the Veteran 
during service clearly stated the preservice existence of 
rheumatic fever and rheumatic heart disease.  The November 
2008 and August 2009 opinions that the Veteran's rheumatic 
heart disease preexisted service are consistent with VA 
regulation recognizing that symptoms of chronic disease 
demonstrated so close to the date of enlistment that the 
disease could not have originated in so short a period will 
establish preservice existence.  

While the opinions of Drs. R.F. and Z.A.K. are competent, the 
Board finds the provided opinions warrant a lesser degree of 
probative weigh and further finds that there is no apparent 
merit to the claim that the opinions of Dr. M.F.S. were 
biased.  It is significant to note that Drs. R.F. and Z.A.K. 
are not shown to have any specific recognition of expertise 
in cardiology and that the statements of Dr. R.F. that 
Dr. M.F.S. mainly questioned the diagnosis of rheumatic fever 
appears to have no factual basis.  The August 2009 
supplemental report of Dr. M.F.S. clearly stated that a 
strikingly abnormal and elevated erythrocyte sedimentation 
rate during the Veteran's preservice 1948 hospitalization was 
strong support for a systemic inflammatory process 
characteristic of acute rheumatic fever.  Of record is a copy 
of the curriculum vitae of Dr. R.F. indicating expertise 
primarily in the fields of internal and geriatric medicine 
without evidence of significant additional training in 
cardiology.  

The provided private medical opinions in this case asserting 
that rheumatic heart disease was aggravated during active 
service are also found to have addressed neither the specific 
findings of the service department medical board that 
rheumatic heart disease preexisted service without 
aggravation, the significance or lack or significance of the 
relatively short period of time between enlistment and 
notation of rheumatic heart disease with mitral insufficiency 
in service, nor the complete reports of specific clinical and 
laboratory findings during active service.  Although Dr. R.F. 
also stated that the Veteran developed cardiac ischemia while 
in training, no rationale was provided for this opinion to 
the extent it indicated a new etiological theory nor as to 
how it was related to any present disability.  It the absence 
of adequate rationale for the provided private medical 
opinions, the Board finds that the November 2008 and August 
2009 VA expert opinions are persuasive that the Veteran's 
heart disease was not aggravated by his service and that 
atrial fibrillation, hypertension, mitral stenosis, and 
chronic fatigue are not directly or indirectly due to 
service.  Therefore, entitlement to service connection must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for rheumatic heart disease 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


